 



 



 



EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

Jetpay Corporation

 

and

 

THE INVESTORS LISTED ON THE SIGNATURE PAGES HERETO

 

Dated as of ________________, 2015

 

 





 

 

 



i 

 

  

ARTICLE I         PURCHASE OF SECURITIES 1       1.1. Sale and Purchase of
Common Stock 1           1.2. Closing 1           1.3. Conditions to the
Investor’s Obligations 2           1.4. Conditions to the Company’s Obligations
2         ARTICLE II        REPRESENTATIONS AND WARRANTIES OF THE COMPANY 3    
  2.1. Representations and Warranties of the Company 3         ARTICLE III      
REPRESENTATIONS AND WARRANTIES  OF INVESTOR 4       3.1. Representations and
Warranties of the Investor 4         ARTICLE IV        MISCELLANEOUS 5      
4.1. Legend 5           4.2. Amendment and Modification 5           4.3.
Survival of Representations and Warranties 6           4.4. Successors and
Assigns 6           4.5. Separability 6           4.6. Notices 6           4.7.
Governing Law 7           4.9. Headings 7           4.10. Counterparts 7        
  4.11. Further Assurances 7           4.12. Entire Agreement 7

 

 



ii 

 

 

 

SCHEDULES

 



Schedule I Investor and Securities Purchased

 

 

iii 

 

 

INDEX OF DEFINED TERMS

 



Agreement 1 Closing 1 Closing Date 1 Common Stock 1 Company 1 Investor 1 Person
3 Securities Act 4

 

iv 

 

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of____________, 2015 (“Agreement”),
by and among JetPay Corporation, a Delaware corporation (the “Company”), and
each of the investors listed on the signature pages hereto, (each, an
“Investor”).

 

Background

 

WHEREAS the Company desires to sell to each Investor, and each Investor desires
to acquire, the number of shares of the Company’s Common Stock, par value $0.001
per share (“Common Stock”) set forth opposite such Investor’s name on Schedule I
hereto in exchange for cash in the amount set forth opposite such Investor’s
name on Schedule I; and

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as set forth in this Agreement.

 

ARTICLE I

PURCHASE OF COMMON STOCK

 

1.1.      Sale and Purchase of Common Stock. (a) Subject to the terms and
conditions set forth herein, the Company will sell to each Investor, and each
Investor will purchase, the number of shares of Common Stock set forth opposite
the name of such Investor on Schedule I hereto.

 

(b)      The per share purchase price for the Common Stock to be purchased under
this Section 1.1 shall be the the closing bid price immediately preceding the
time the Company enters into this agreement, or $2.70 per share, whichever is
greater. The aggregate purchase price to be paid by each Investor pursuant to
this Section 1.1 is set forth opposite such Investor’s name on Schedule I
hereto. At the applicable Closing (as defined below), each Investor agrees to
pay such aggregate purchase price to the Company by wire transfer of immediately
available funds having a value equal to the purchase price set forth on Schedule
I.

 

 

1.2.      Closing.

 

(a)      The purchase and sale of the Common Stock referred to in Section 1.1
will occur, if at all, pursuant to one or more closings (each a “Closing”) on
the next business day after the satisfaction of the conditions set forth in
Sections 1.3 and 1.4 hereto or such other date as the Company and each Investor
mutually agree, it being understood that such date must not precede the time at
which the satisfaction of the conditions set forth in Sections 1.3 and 1.4
hereto has occurred. Each date on which such a Closing occurs is referred to
herein as a “Closing Date.”

 



1 

 

 



(b)      At a Closing, the Company shall deliver to each Investor a certificate
representing the Common Stock being purchased by such Investor at such Closing
against payment of the purchase price therefore as set forth on Schedule I.

 

1.3.      Conditions to Each Investor’s Obligations. The obligation of each
Investor to purchase the Common Stock at a Closing is subject to the
satisfaction on or prior to the date hereof of the following conditions:

 

(a)      The representations and warranties of the Company set forth in Article
II hereof shall be true and correct in all material respects on and as of the
Closing Date as though then made, and all covenants of the Company set forth in
Article I required to be performed on or prior to the Closing shall have been
performed in all material respects.

 

(b)      No statute, rule or regulation shall have been enacted or promulgated
by any governmental authority which prohibits the consummation of the
transactions contemplated by this Agreement and there shall be no order or
injunction of a court of competent jurisdiction in effect preventing the
consummation of the transactions contemplated by this Agreement.

 

(c)      The Company shall have delivered written notice to such Investor of its
intention to consummate the purchase of the Common Stock contemplated herein.

 

(d)      The Company shall have instructed its transfer agent to issue the
Common Stock purchased by such Investor in book entry.

 

(e)      The corporate and other proceedings set forth in Section 1.4(c) shall
have been taken.

 

1.4.      Conditions to the Company’s Obligations. The obligations of the
Company to issue and sell the Common Stock to each Investor as set forth herein
at the Closing are subject to the satisfaction on or prior to the Closing of the
following conditions, none of which may be waived by the Company:

 

(a)      The representations and warranties of each Investor set forth in
Article III hereof shall be true and correct at and as of the Closing Date as
though then made, and all covenants of each Investor required to be performed at
or prior to the Closing shall have been performed in all material respects.

 

(b)      No statute, rule or regulation shall have been enacted or promulgated
by any governmental authority which prohibits the consummation of the
transactions contemplated by this Agreement and there shall be no order or
injunction of a court of competent jurisdiction in effect preventing the
consummation of the transactions contemplated by this Agreement.

 

(c)      The Company shall have obtained the written consent to consummate the
transactions contemplated hereby from each of (i) its Board of Directors and
(ii) Flexpoint Fund II, L.P.

 



2 

 

  

(d)      Each Investor shall have delivered the cash for the purchase price
required to be delivered by such Investor under this Article I.

 

(e)      The Company shall have received a signed certificate, dated as of the
Closing Date, of the Investor or an authorized person of the Investor,
certifying that as of such Closing Date, the representations and warranties of
the Investor in Article III hereof are true and correct in all material respects
at and as of such Closing Date as though then made.

 

(f)      The Company shall have received a signed accredited investor
questionnaire, in the form provided to the Investor by the Company, dated as of
the Closing Date, of the Investor or an authorized person of the Investor.

 

1.5.      Termination. This Agreement shall terminate and be of no further force
and effect if the Closing or Closings have not occurred by January 31, 2016,
with no liability on the part of any party (or any stockholder, director,
officer, employee, agent, consultant or representative of such party) to any
other party hereto.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY

 

2.1.      Representations and Warranties of the Company. The Company represents
and warrants to the Investor as follows:

 

(a)      The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

 

(b)      The Company has all requisite corporate power and corporate authority
to execute, deliver and perform this Agreement and to consummate the
transactions provided for herein, without the need for the consent of any other
Person (other than such consents as have heretofore been obtained). As used
herein, the term “Person” means an individual or a corporation, partnership,
limited liability company, joint venture, trust, regulatory or governmental
agency or authority or other organization or entity of any kind.

 

(c)      The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby, including, but not limited to, the sale of the Common Stock to be issued
by it hereunder, have been duly authorized, and this Agreement constitutes the
valid and binding obligation of the Company, enforceable against it in
accordance with the terms hereof.

 

(d)      No action, suit, proceeding or investigation is pending or, to the
Company’s knowledge, threatened, against the Company with respect to its
execution and delivery of this Agreement or the consummation by the Company of
the transactions contemplated hereby.

 



3 

 

 



(e)      The Common Stock sold to the Investor under Article I hereof, when sold
in compliance with the provisions of this Agreement, will be validly issued,
fully paid and non-assessable.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES
OF INVESTOR

 

3.1.      Representations and Warranties of the Investor. Each Investor
represents and warrants to the Company that:

 

(a)      The Investor, if a legal entity, is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation.

 

(b)      The Investor has the requisite legal capacity to execute, deliver and
perform this Agreement and to consummate the transactions provided for herein,
without the need for the consent of any other Person (other than such consents
as have heretofore been obtained); this Agreement has been duly authorized,
executed and delivered by the Investor; and this Agreement constitutes the valid
and binding obligation of the Investor, enforceable against the Investor in
accordance with the terms hereof.

 

(c)      No action, suit, proceeding or investigation is pending or, to the
Investor’s knowledge, threatened, against the Investor with respect to the
Investor’s execution and delivery of this Agreement or the consummation by the
Investor of the transactions contemplated hereby.

 

(d)      No consent, approval or authorization of or registration, qualification
or filing with, any Person, governmental agency or authority is required for the
execution and delivery of this Agreement by the Investor or for the consummation
by the Investor of the transactions contemplated hereby.

 

(e)      The Common Stock is being purchased by the Investor hereunder for
investment, and not with a view to any distribution thereof that would violate
the Securities Act of 1933, as amended (the “Securities Act”), or the applicable
state securities laws of any state. The Investor will not distribute the Common
Stock in violation of the Securities Act or the applicable securities laws of
any state.

 

(f)      The Investor understands that the Common Stock has not been registered
under the Securities Act or the securities laws of any state and must be held
indefinitely unless subsequently registered under the Securities Act and any
applicable state securities laws or unless an exemption from such registration
becomes or is available

 

(g)      The Investor is an "accredited investor" as defined in Item 501 of
Regulation D promulgated under the Securities Act.

 

(h)      In formulating a decision to enter into this Agreement, the Investor
has relied solely upon (i) the provisions of this Agreement, (ii) an independent
investigation of the Company’s business, including a review of the Company’s
public filings with the U.S. Securities and Exchange Commission under Sections
13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended,
and (iii) consultations with his legal and financial advisors with respect to
this Agreement and the nature of his investment; and that in entering into this
Agreement no reliance was placed by the Investor upon any representations or
warranties other than those contained in Article II of this Agreement.

 



4 

 

  

(i)      The Investor is financially able to hold the Common Stock for long-term
investment, believes that the nature and amount of the Common Stock being
purchased is consistent with its overall investment program and financial
position, and recognizes that there are substantial risks involved in the
purchase of the Common Stock. The Investor understands that the investment in
the Common Stock is illiquid and risky, and the Investor may lose its entire
investment.

 

(j)      The Investor confirms that (i) it is familiar with the business of the
Company, (ii) it has had the opportunity to ask questions of the officers and
directors of the Company and to obtain (and that the Investor has received to
his satisfaction) such information about the business and financial condition of
the Company and its direct and indirect subsidiaries as it has reasonably
requested, and (iii) the Investor has such knowledge and experience in financial
and business matters that the Investor is capable of evaluating the merits and
risks of the prospective investment in the Common Stock.

 

(k)      Investor’s residence is set forth below his or her signature to this
Agreement.

 

ARTICLE IV

MISCELLANEOUS

 

4.1.      Legend. (a) The Company shall instruct its transfer agent to issue the
Common Stock with the following legend, in addition to any other legend required
under applicable law, with respect to any Common Stock issued hereunder:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR THE DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.

 

4.2.      Amendment, Modification and Waiver. This Agreement may be amended or
modified, or any provision hereof may be waived, provided that such amendment,
modification or waiver is set forth in a writing executed by (a) the Company and
(b) the Investor. No course of dealing between or among any Persons having any
interest in this Agreement will be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement. Without limiting the generality of the
foregoing, each Investor in waiving any condition precedent pursuant to Section
1.3 hereof, and the Company in waiving any condition precedent pursuant to
Section 1.4 hereof, shall have the right to limit such waiver so as to apply to
any particular Closing.

 



5 

 

  

4.3.      Survival of Representations and Warranties. Unless otherwise set forth
in this Agreement, the representations, warranties, covenants and agreements of
the Company and each Investor set forth in this Agreement shall survive the
Closing.

 

4.4.      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the successors and permitted assigns of
each party hereto. This Agreement, and any rights or obligations existing
hereunder, may not be assigned or otherwise transferred by any party without the
prior written consent of the other parties hereto.

 

4.5.      Separability. In the event that any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, the remaining
provisions shall remain in full force and effect unless deletion of such
provision causes this Agreement to become materially adverse to any party, in
which event the parties shall use reasonable efforts to arrive at an
accommodation which best preserves for the parties the benefits and obligations
of the offending provision.

 

4.6.      Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be deemed duly given (i)
when delivered personally to the recipient, (ii) one business day after being
sent to the recipient by reputable overnight courier service (charges prepaid),
(iii) upon transmission by facsimile if a customary confirmation of transmission
is received during normal business hours and, if not, the next business day
after transmission, or (iv) three business days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid, and addressed to the intended recipient as set forth below:

 

If to the Company, to:

 

 

JetPay Corporation

1175 Lancaster Avenue, Suite 200
Berwyn, PA 19312

Attention: Gregory M. Krzemien
Fax: (877) 861-8488

Email: gkrzemien@jetpaycorp.com

 

With a required copy to:

 

Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: James A. Lebovitz, Esq.
Fax: (215) 994-2222

Email: james.lebovitz@dechert.com

 



6 

 

  

If to an Investor, to the Investor’s address as set forth on the signature pages
hereto. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other parties notice in the manner herein set forth.

 

4.7.      Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to principles of conflicts of law.

 

4.8.      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

4.9.      Headings. The headings preceding the text of the sections and
subsections of this Agreement are for convenience of reference only and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 

4.10.      Counterparts. This Agreement may be executed in two or more
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same instrument.

 

4.11.      Further Assurances. Each party shall cooperate and take such action
as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

 

4.12.      Entire Agreement. This Agreement sets forth the entire agreement and
understanding among the parties and supersedes all prior agreements and
understandings, written or oral, relating to the subject matter of this
Agreement.

 

 

[Remainder of this Page Intentionally Blank]

 



7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement the day and year first above written.

 

 



  JETPAY CORPORATION       By:       Name: Gregory M. Krzemien     Title: Chief
Financial Officer



 

 

 



[Signature Page to Securities Purchase Agreement]





8 

 



 

 



 

    INVESTOR:         /s/     Investor

 

 



9 

 

  

Schedule I

 

Purchasing Investor and Securities Purchased

 



Name Shares of Common Stock Common Stock Purchase Price Aggregate Purchase Price
       



 

 

 





